Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	This office action considers Claims 1-16 pending for prosecution.
REASON FOR ALLOWANCE
       Claims 1-16 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the first compound has a HOMO (Highest Occupied Molecular Orbital) energy level of -5.5eV to -5.0eV, the organic electric element satisfies a following general formula 1:  
    PNG
    media_image1.png
    45
    223
    media_image1.png
    Greyscale
 
where, in the general formula 1, L3 is a LUMO (Lowest Unoccupied Molecular Orbital) energy level of the third compound, and L2 is a LUMO energy level of the second compound” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20090206744 A1 to Lim) substantially discloses the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20090206744 A1 to Lim) is considered pertinent to applicant's disclosure. See form PTO-892. Lim discloses: 

    PNG
    media_image2.png
    301
    348
    media_image2.png
    Greyscale

Lim – Fig. 1
a first electrode (FIRST ELECTRODE – Fig. 1; [0018]); 
a second electrode (SECOND ELECTRODE); and 
an organic layer positioned between the first electrode and the second electrode, and comprising:
a first layer ({FIRST INTERMEDIATE LAYER, SECOND INTERMEDIATE LAYER, THRID INTERMEDIATE LAYER}) and a light emitting layer (EMISSION LAYER), wherein the first layer ({FIRST INTERMEDIATE LAYER, SECOND INTERMEDIATE LAYER, THRID INTERMEDIATE LAYER}) comprises a first compound (“a first intermediate layer including a first host and a first dopant” – [0017]), a second compound (“a second intermediate layer including the first dopant” – [0017]), and a third compound (“a third intermediate layer including a second host and the first dopant” – [0017]).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claim 1 is deemed patentable over the prior art.
Claims (2-16) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898